        Case 6:21-cv-01182-EFM-TJJ Document 9 Filed 09/03/21 Page 1 of 2




JENNIFER MAGAÑA
City Attorney
ERIK S. HOUGHTON
Deputy City Attorney
City Hall – 13th Floor
455 North Main
Wichita, Kansas 67202-1635
(316) 268-4681
FAX: (316) 858-7777

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CHRIS HAULMARK,                            )
                                           )
                      Plaintiff,           )
                                           )
               v.                          )      Civil Action No.: 6:21-cv-01182-EFM-TJJ
                                           )
CITY OF WICHITA, and                       )
BRANDON WHIPPLE, in his official           )
Capacity as the Mayor of the City of       )
Wichita,                                   )
                                           )
                      Defendants.          )
                                           )

                       DESIGNATION OF PLACE OF TRIAL

       COMES NOW the defendant City of Wichita, designates Wichita, Kansas, as the

place of the trial of this action.

                                       Respectfully submitted,


                                       _/s/ Erik S. Houghton______________________
                                       Erik S. Houghton, #27368
                                       455 North Main, 13th Floor
                                       Wichita, Kansas 67202
                                       Phone: (316) 268-4681
                                       Fax: (316) 858-7777
                                       Email: ehoughton@wichita.gov
                                       Attorney for Defendant City of Wichita
       Case 6:21-cv-01182-EFM-TJJ Document 9 Filed 09/03/21 Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 3rd day of September, 2021, I presented the above and
foregoing DESIGNATION OF PLACE OF TRIAL to the clerk of the court for filing and
uploading to the CM/ECF system which will send a notice of such electronic filing to the
attorneys of record enrolled in the CM/ECF system, and a copy of same was placed
in the United States Mail, postage prepaid and properly addressed to Plaintiff as follows:

Chris Haulmark
600 S. Harrison St., Apt. #11
Olathe, KS 66061

And via email to:

Randall K. Rathbun
Depew, Gillen, Rathbun & McInteer, LC
8301 E. 21st St., Ste. 4500
Wichita, KS 67206-2936
Phone: (316)262-4000
randy@depewgillen.com
Attorney for Defendant Brandon Whipple



                                            s/ Erik S. Houghton_______
                                            Erik S. Houghton, #27368
                                            Deputy City Attorney
